NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHARON NEIDLINGER,                              No.    19-16141

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02423-DB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Deborah L. Barnes, Magistrate Judge, Presiding

                           Submitted August 12, 2020**
                            San Francisco, California

Before: TASHIMA and CHRISTEN, Circuit Judges, and BATAILLON,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
      This matter is before the Court on plaintiff Sharon Neidlinger’s (hereinafter

“Neidlinger”) appeal of the denial of widow’s benefits under Title II of the Social

Security Act.    The Administrative Law Judge (hereinafter “ALJ”) issued an

unfavorable ruling against Neidlinger.        The Appeals Council likewise denied

Neidlinger’s request for review. Neidlinger then filed her complaint in federal

district court and requested summary judgment be granted in her favor. On cross-

motions for summary judgment, the district court denied Neidlinger’s motion and

granted the Commissioner’s motion.

      Neidlinger argues that the ALJ erred when determining that (1) she was not

married to the insured worker for at least nine months before he died; (2) that the

claimant did not meet the nine-month durational requirement as the death was not

accidental; (3) the claimant was not the biological mother of a biological child of the

insured; (4) the claimant was not the unmarried widow of the deceased insured

worker; and (5) the claimant was not under a disability under the Social Security Act

from October 1, 2010, through the date of this decision.            See 20 C.F.R. §

404.1520(c).

      We review the district court’s decision de novo and therefore must

independently determine whether the Commissioner's decision (1) is free of legal

error and (2) is supported by substantial evidence. Fair v. Bowen, 885 F.2d 597, 601

(9th Cir. 1989).    “On judicial review, an ALJ’s factual findings . . . ‘ [are]


                                          2                                    19-16141
‘conclusive’ if supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct.
1148, 1153 (2019) (quoting 42 U.S.C. § 405(g)). As the Supreme Court has

indicated, the substantial evidence threshold “is not high” and “it defers to the

presiding ALJ, who has seen the hearing up close.” Id. at 1154, 1157; see also

Valentine v. Comm. Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)

(substantial evidence “is a highly deferential standard of review”). Where evidence

is susceptible to more than one rational interpretation “more than a mere scintilla”

“It means—and means only—‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Biestek, 139 S. Ct. at 1154 (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). In social security

cases, federal courts “are not triers of fact” and a court “may not substitute its

judgment for that of the [ALJ].” Fair, 885 F.2d at 604; Flaten v. Sec’y of Health &

Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

      The ALJ determined that the claimant did not meet the durational requirement

for marriage prior to the insured’s death. The ALJ also decided that the insured’s

death was not accidental and rejected plaintiff’s claim that her miscarriage qualified

her as a biological mother of a child. The district court affirmed the ALJ’s findings,

determining that plaintiff did not meet the exceptions to the nine-month marriage

durational requirement. The district court determined that the insured’s death was

not accidental, and Neidlinger was not the biological or adoptive mother of a child


                                          3                                    19-16141
during the marriage. The district court found that the death was a result of a

voluntary and intentional suicide.

       The decision of the district court is affirmed as substantial evidence supports

the ALJ’s decision that the claimant is not entitled to widow’s insurance benefits

because (1) she does not meet the durational requirement for marriage, and (2) no

exceptions apply to her claim. In addition, the district court’s conclusions of law are

free of legal error.

       AFFIRMED.




                                          4                                    19-16141